Citation Nr: 0711055	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  96-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151, based on VA left inguinal hernia 
surgery in July 1992 and a left epididymectomy in April 1993, 
claimed as the removal of a lipoma.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee disability.  

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected left 
knee disability.  

4.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to the service-connected left 
knee disability.  

5.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to the service-connected left 
knee disability.  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision 
issued by the RO.  

In a September 2005 decision, the Board denied the veteran's 
increased rating and service connection claims.  The veteran 
appealed these denials to the United States Court of Appeals 
for Veterans Claims (Court), and, in August 2006, the 
veteran's representative and the Secretary of Veterans 
Appeals (Secretary) filed a Joint Motion for Remand.  

This motion was granted in a Court order issued in the same 
month, and the case is again before the Board.  

Also, in September 2005, the Board remanded the veteran's 
38 U.S.C.A. § 1151 claim back to the RO for additional 
development.  This development has been completed, and this 
issue is again before the Board.  

The veteran's increased rating and service connection claims 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran, who filed his 38 U.S.C.A. § 1151 claim in 
January 1994, incurred additional disability as a result of 
VA left inguinal hernia surgery in July 1992 and a left 
epididymectomy in April 1993, including penile and scrotal 
nerve damage; occasional scrotal pain; left scrotal, 
testicular, and cord tenderness; and atrophy of the left 
testicle to one-third of its normal size.  

2.  The veteran's current symptoms have not been shown to be 
a necessary consequence of his VA surgical procedures.  



CONCLUSION OF LAW

The criteria for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151, based on VA left inguinal hernia 
surgery in July 1992 and a left epididymectomy in April 1993 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 U.S.C.A. § 1151 (West 1991 & Supp. 1997); 38 
C.F.R. §§ 3.159, 3.358 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

As a preliminary matter, the Board notes that the veteran's 
claim was filed in January 1994, and, as such, is subject to 
the provisions of 38 C.F.R. § 3.358, rather than 38 C.F.R. 
§ 3.361, as well as the prior criteria of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1997).  

For claims filed prior to October 1, 1997, as here, the 
veteran is not required to show fault or negligence in 
medical treatment; for claims filed after that date, however, 
such a showing is required.  See Brown v. Gardner, 115 S.Ct. 
552 (1994).  

When a veteran suffers additional disability or death as the 
result of hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151; 38 C.F.R. § 3.358.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  

First, it is necessary for the veteran to show that 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, an examination, or medical or surgical 
treatment. 38 C.F.R. § 3.358(c)(1) and (2).  

Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3).  

In the present case, the veteran has asserted that two VA 
surgeries, a July 1992 left inguinal herniorrhaphy and an 
April 1993 left epididymectomy, led to symptoms including 
nerve damage leading to numbness of the penis, pain in the 
scrotum, and at least partial impotence.  

The Board has reviewed the claims file and notes that in July 
1992, the veteran underwent a VA left inguinal herniorrhaphy.  
Subsequently, in April 1993, he underwent a left 
epididymectomy, also at a VA medical center.  After both 
procedures, he continued to be treated for pain.

A June 1995 VA medical examination report confirms the 
veteran's complaints of scrotal numbness.  The examiner found 
no evidence of impotence but did not comment upon other types 
of less severe sexual dysfunction. 

In September 2005, the veteran underwent a further VA 
examination, with an examiner who reviewed the claims file 
for the purpose of determining whether he had penile or 
scrotal nerve damage, sexual dysfunction, and scrotal pain as 
a result of the aforementioned VA surgical procedures.  

Based on the examination, the examiner rendered a diagnosis 
encompassing such symptoms as atrophy of the left testicle to 
one-third of its normal size; severe left testicular, 
scrotal, and cord structure pain with numbness in the left 
inguinal region, left scrotum, and left side of the penis.  

The examiner further clarified that the veteran had penile 
and scrotal nerve damage; occasional scrotal pain; left 
scrotal, testicular, and cord tenderness; and atrophy of the 
left testicle to one-third of its normal size.  The examiner 
did note that the veteran was able to achieve an erection but 
had not had an opportunity for intercourse.  

As to etiology, the examiner noted that the veteran's 
problems were "directly related to the surgical attempts at 
correction of those problems."  Specifically, the 
transaction of the ilioinguinal nerve did not resolve the 
veteran's pain in that area.  

The examiner emphasized that he was a former general surgeon 
and had performed a number of these types of operations 
previously.  He further stated that the veteran's type of 
problems "some of the time . . . [might] be a consequence of 
the surgery."  

Furthermore, the examiner noted that, as the left testicle 
had atrophied to one-third its normal size, it might have to 
be removed in the future.  The veteran continued to have 
significant tenderness in that area.  

Based on this examination report, there is a clear causal 
connection between the veteran's VA surgeries in July 1992 
and April 2003 and current symptoms, encompassing penile and 
scrotal nerve damage; occasional scrotal pain; left scrotal, 
testicular, and cord tenderness; and atrophy of the left 
testicle to one-third of its normal size.  

While the examiner noted that such symptoms "[might]" be a 
consequence of such surgery "some of the time," he in no 
way indicated that such problems were necessary consequences.  

In view of these findings, and given that 38 C.F.R. § 3.358, 
rather than 38 C.F.R. § 3.361 (requiring negligence or other 
fault), is applicable because of the date of claim, the Board 
finds that the criteria of 38 U.S.C.A. § 1151 have been met.  

Compensation is thus granted under that statute for penile 
and scrotal nerve damage; occasional scrotal pain; left 
scrotal, testicular, and cord tenderness; and atrophy of the 
left testicle to one-third of its normal size, based on VA 
left inguinal hernia surgery in July 1992 and a left 
epididymectomy in April 1993.  



ORDER

Compensation under 38 U.S.C.A. § 1151 for the residuals of VA 
left inguinal hernia surgery in July 1992 and a left 
epididymectomy in April 1993, including penile and scrotal 
nerve damage; occasional scrotal pain; left scrotal, 
testicular, and cord tenderness; and atrophy of the left 
testicle to one-third of its normal size is granted.  



REMAND

In the aforementioned Joint Motion for Remand, the veteran's 
representative and the Secretary asserted that further 
consideration of the evaluation for the veteran's service-
connected left knee disability was warranted to address such 
symptoms as functional loss due to pain, weakened movement, 
excess fatigability and incoordination.  DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  

The Board notes that the veteran has not been examined for 
this disorder since May 2003.  This examination is thus too 
old for current evaluation purposes, given the veteran's 
present complaints, and a new examination is warranted.  See 
VAOPGCPREC 11-95 (April 7, 1995) (the length of time since 
the last rating examination, in and of itself, does not 
warrant a further examination unless the veteran reports a 
worsening of his service-connected disorder).  

As to the claimed low back, left hip and right knee 
disorders, the veteran's representative and the Secretary 
indicated that an unfavorable May 2003 VA examination report 
opinion was flawed because the RO had placed materials in the 
file tending to suggest a preadjudication of the veteran's 
claim prior to the May 2003 examination.  

In essence, the RO had called into question a favorable 
private medical opinion from 1996 and a VA examination report 
opinion from  November 1999.   The veteran's representative 
and the Secretary thus deemed the May 2003 VA examination 
report opinion to be "predetermined" and not reflective of 
impartiality.  See Austin v. Brown, 6 Vet. App. 547, 552 
(1994).  

The Board thus finds that an additional VA examination, with 
a medical opinion, is warranted in this case.  The request 
for this opinion should not be accompanied by any 
documentation from VA containing an analysis of previous 
medical opinions of record, in order to ensure impartiality.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
orthopedic examination, with an 
appropriate examiner, to determine the 
current severity of his service-connected 
left knee disability and the nature and 
likely etiology of his claimed low back, 
left hip and right knee disorders.  It is 
absolutely essential that this request be 
forwarded to the examiner without any 
documentation suggesting a 
preadjudication by the RO or the AMC.  

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  These 
should include x-rays and range of motion 
studies of both the right and left knees, 
the low back, and the left hip, as well 
as a discussion of the presence and 
extent of any painful motion, functional 
loss due to pain, weakened movement, 
excess fatigability, and incoordination.  

The examiner should specifically comment 
as well on the presence and extent of any 
instability of the knees.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer 
opinions as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran has 
current low back, left hip or right knee 
disability that was caused or permanently 
worsened as a consequence of the service-
connected left knee disability.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  After completion of the above 
development, the issues of an evaluation 
in excess of 10 percent for the service-
connected left knee disorder and service 
connection for the claimed low back, left 
hip, and right knee disorders, all to 
include as secondary to the service-
connected left knee disorder, should be 
readjudicated by the agency of 
originating jurisdiction.  

If the determination of any of these 
claims remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


